United States District Court
Eastern District of New York
-------------------------------------X
DANIELLE SYSKA,
                                               MEMORANDUM & ORDER
                   Plaintiff,                  19-cv-7212 (KAM)

       -against-

ANDREW M. SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

               Defendant.
--------------------------------------X
MATSUMOTO, United States District Judge:

            Pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3),

plaintiff Danielle Syska (“plaintiff” or “Ms. Syska”) appeals

the final decision of defendant Commissioner of Social Security

(“defendant” or the “Commissioner”), which found that plaintiff

was not eligible for disability insurance benefits (“DIB”) under

Title II of the Social Security Act (“the Act”) and that

plaintiff was not eligible for Supplemental Security Income

(“SSI”) disability benefits under Title XVI of the Act, on the

basis that plaintiff is not disabled within the meaning of the

Act.    Plaintiff alleges that she is disabled under the Act and

is thus entitled to receive SSI benefits, due to severe

medically determinable mental and physical impairments that have

prevented her from performing any work since March 10, 2015.

(ECF No. 20, Administrative Transcript (“Tr.”) at 15.)

            Presently before the court are plaintiff’s motion and

memorandum of law in support of plaintiff’s motion for judgment

                                  1
on the pleadings, (ECF No. 15, Notice of Motion; ECF No. 16,

Plaintiff’s Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (“Pl. Mem.”)), defendant’s cross-

motion and memorandum of law in support of defendant’s cross-

motion for judgment on the pleadings, (ECF No. 17, Cross Motion

for Judgment on the Pleadings; ECF No. 18, Defendant’s

Memorandum of Law in Support of Defendant’s Cross-Motion for

Judgment on the Pleadings and in Opposition to Plaintiff’s

Motion for Judgment on the Pleadings (“Def. Mem.”)), and

plaintiff’s reply memorandum of law in support of plaintiff’s

motion for judgment on the pleadings (ECF No. 24, Plaintiff’s

Reply Memorandum of Law (“Pl. Reply”).)   For the reasons set

forth below, the plaintiff’s motion for judgment on the

pleadings is granted, and the case is remanded for further

proceedings consistent with this Memorandum and Order.

                            BACKGROUND

          The parties have submitted a joint stipulation of

facts detailing plaintiff’s medical history and the

administrative hearing testimony, which the court incorporates

by reference.   (See generally ECF No. 19-1, Joint Stipulation of

Facts (“Stip.”).)   On February 24, 2016, plaintiff filed an

application for SSI benefits and Disability Insurance Benefits

(“DIB”), claiming that she had been disabled since March 10,

2015 due to severe major depressive disorder, anxiety, and

                                 2
memory issues.      (Tr. at 206–11.)       Plaintiff alleges disability

due to traumatic brain injury, depression, and attention deficit

hyperactivity disorder.      (Id.)

            The Social Security Administration (the “SSA”)

initially denied plaintiff’s application on August 3, 2016,

based on its finding that plaintiff was not disabled.            (Tr. at

126–35; Pl. Mem. at 2.)      On September 20, 2016, plaintiff

requested an administrative hearing before an Administrative Law

Judge (“ALJ”) to review her claim for SSI.           (Tr. at 134-136.)

Plaintiff appeared at the hearing on July 12, 2018, represented

by Francis Kehoe, an attorney with Sullivan & Kehoe, LLP, and

testified before ALJ Roxanne Fuller.           (Id. at 36–54.)   Ronald

Malik, a vocational expert, also appeared and testified at the

hearing.    (Id.)    When asked if plaintiff could be employed and

take an hour nap each day in addition to qualified breaks, Mr.

Malik responded that plaintiff “would most likely not meet

productivity and not be able to maintain any employment.”            (Id.

at 53.)    Similarly, when asked whether plaintiff could be

employed and be absent from work four times per month, Mr. Malik

responded “[t]hat would eliminate all competitive employment.”

(Id.)

             On November 26, 2018, ALJ Fuller issued a Notice of

Decision denying plaintiff’s claim for SSI benefits based on her

finding that plaintiff was not disabled.           (Id. at 12-31 (the

                                       3
“ALJ Decision”).)    Specifically, ALJ Fuller found that although

plaintiff has several severe impairments, plaintiff had the

residual functional capacity (“RFC”) to “perform a full range of

work at all exertional levels” but with few “nonexertional

limitations.”    (Id. at 19–20.)

            Plaintiff appealed the ALJ Decision to the Appeals

Council on November 26, 2018, on the basis that “the ALJ erred

by failing to properly evaluate the opinion evidence of record,

by failing to consider a Social Security Interviewer’s

observations, and by failing to properly assess the claimant’s

RFC.”    (Id. at 301.)   The Appeals Council denied plaintiff’s

request for review on October 18, 2019, rendering the ALJ’s

Decision the final decision of the Commissioner.     (Id. at 1-9.)

            Plaintiff commenced the instant action on April 28,

2015.    (See ECF No. 1, Complaint filed December 3, 2019.)    On

December 30, 2019, this court issued a scheduling order.      (ECF

No. 5, Scheduling Order.)     Plaintiff requested and was granted

three requests for an extension of the schedulings.     (ECF Nos.

9, 10, and 13; Dkt. Orders dated 8/11/2020, 9/8/2020,

11/16/2020.)    On November 17, 2020, Plaintiff filed her motion

for judgment on the pleadings and accompanying memorandum of

law.    (See ECF Nos. 15 and 16.)   On November 17, 2020, defendant

filed his cross-motion for judgment on the pleadings and

accompanying memorandum of law.     (ECF Nos. 17 and 18.)   Later

                                    4
that same day, plaintiff filed her reply memorandum of law (ECF

No. 19.)

                           LEGAL STANDARD

            Unsuccessful claimants for disability benefits under

the Act may bring an action in federal district court seeking

judicial review of the Commissioner’s denial of their benefits

“within sixty days after the mailing . . . of notice of such

decision or within such further time as the Commissioner of

Social Security may allow.”    42 U.S.C. §§ 405(g), 1383(c)(3).     A

district court, reviewing the final determination of the

Commissioner, must determine whether the correct legal standards

were applied and whether substantial evidence supports the

decision.    See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir.

1998).

            A district court may set aside the Commissioner’s

decision only if the factual findings are not supported by

substantial evidence or if the decision is based on legal error.

Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008).

“Substantial evidence is more than a mere scintilla,” and must

be relevant evidence that a “reasonable mind might accept as

adequate to support a conclusion.”    Halloran v. Barnhart, 362

F.3d 28, 31 (2d Cir. 2004) (citing Richardson v. Perales, 420

U.S. 389, 401 (1971)) (internal quotation marks omitted).      If

there is substantial evidence in the record to support the

                                  5
Commissioner’s factual findings, those findings must be upheld.

42 U.S.C. § 405(g).   Inquiry into legal error “requires the

court to ask whether ‘the claimant has had a full hearing under

the [Commissioner’s] regulations and in accordance with the

beneficent purposes of the [Social Security] Act.’”   Moran v.

Astrue, 569 F.3d 108, 112 (2d Cir. 2009).   The reviewing court

does not have the authority to conduct a de novo review, and may

not substitute its own judgment for that of the ALJ, even when

it might have justifiably reached a different result.    Cage v.

Comm'r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012).

          To receive disability benefits, claimants must be

“disabled” within the meaning of the Act.   See 42 U.S.C. §§

423(a), (d).   A claimant is disabled under the Act when she is

unable to “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than

12 months.”    42 U.S.C. § 423(d)(1)(A); Shaw v. Chater, 221 F.3d

126, 131–32 (2d Cir. 2000).   The impairment must be of “such

severity” that the claimant is unable to do his previous work or

engage in any other kind of substantial gainful work.    42 U.S.C.

§ 423(d)(2)(A).   “The Commissioner must consider the following

in determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

                                  6
or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”    Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999)).

          Pursuant to regulations promulgated by the

Commissioner, a five-step sequential evaluation process is used

to determine whether the claimant’s condition meets the Act’s

definition of disability.    See 20 C.F.R. § 404.1520.   This

process is essentially as follows:

          [I]f the Commissioner determines (1) that the claimant
          is not working, (2) that he has a ‘severe impairment,’
          (3) that the impairment is not one [listed in Appendix
          1 of the regulations] that conclusively requires a
          determination of disability, and (4) that the claimant
          is not capable of continuing in his prior type of work,
          the Commissioner must find him disabled if (5) there is
          not another type of work the claimant can do.

Burgess, 537 F.3d at 120 (internal quotation marks and citation

omitted); see also 20 C.F.R. § 404.152(a)(4).

         During this five-step process, the Commissioner must

consider whether “the combined effect of any such impairment . .

. would be of sufficient severity to establish eligibility for

Social Security benefits.”    20 C.F.R. § 404.1523.   Further, if

the Commissioner does find a combination of impairments, the

combined impact of the impairments, including those that are not

severe (as defined by the regulations), will be considered in


                                   7
the determination process.    20 C.F.R. § 416.945(a)(2).     At steps

one through four of the sequential five-step framework, the

claimant bears the “general burden of proving . . . disability.”

Burgess, 537 F.3d at 128.    At step five, the burden shifts from

the claimant to the Commissioner, requiring that the

Commissioner show that, in light of the claimant’s RFC, age,

education, and work experience, the claimant is “able to engage

in gainful employment within the national economy.”     Sobolewski

v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y. 1997).

            Lastly, federal regulations explicitly authorize a

court, when reviewing decisions of the SSA, to order further

proceedings when appropriate.    “The court shall have power to

enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”    42 U.S.C. § 405(g).   Remand is

warranted where “there are gaps in the administrative record or

the ALJ has applied an improper legal standard.”     Rosa v.

Callahan, 168 F.3d 72, 82-83 (2d Cir. 1999) (quoting Pratts v.

Chater, 94 F.3d 34, 39 (2d Cir. 1996) (internal quotation marks

omitted).    Remand is particularly appropriate where further

findings or explanation will clarify the rationale for the ALJ’s

decision.    Pratts, 94 F.3d at 39.   However, if the record before

the court provides “persuasive proof of disability and a remand

                                  8
for further evidentiary proceedings would serve no purpose,” the

court may reverse and remand solely for the calculation and

payment of benefits.   See, e.g., Parker v. Harris, 626 F.2d 225,

235 (2d Cir. 1980); Kane v. Astrue, 942 F. Supp. 2d 301, 314

(E.D.N.Y. 2013).

                            DISCUSSION

          Plaintiff contends that ALJ Roxanne Fuller did not

correctly assess the severity of her impairments, nor did the

ALJ properly consider the opinions offered by her treating

physician.   (Pl. Mem. at 1.)   Specifically, plaintiff asserts

that the expert opinion evidence from her physician “documents a

substantial loss in the ability to meet the requisite basic

mental demands of unskilled work.”    (Id.)   In the Commissioner’s

cross-motion for judgment on the pleadings, the Commissioner

contends that substantial evidence supports the Commissioner’s

decision that plaintiff “retained the capacity to perform a

range of unskilled, low-stress work at all exertional levels.”

(Def. Mem. at 3.)   In plaintiff’s reply memorandum, she asserts

that the ALJ did not give the appropriate weight to her treating

physicians, and, if she had, she would have determined Ms. Syska

was unable to meet the demands of unskilled work.    (Pl. Reply.

at 1.)

          For the reasons set forth below, the court finds that

the ALJ erred in not following the treating physician rule by

                                  9
failing to set forth a rationale for the weight assigned to

plaintiff’s treating psychiatrist and social worker.      Thus, the

court finds the ALJ committed legal error in her decision and

orders a remand for further findings on these grounds.

  I.   The ALJ’s Disability Determination

            Using the five-step sequential process to determine

whether a claimant is disabled as mandated by the regulations,

the ALJ determined at step one that Plaintiff had not engaged in

substantial gainful activity since March 10, 2015, the alleged

onset date of her disabilities.     (Tr. at 17.)

            At step two, the ALJ determined that plaintiff

suffered from the following medically determinable impairments:

traumatic brain injury, major depressive disorder, generalized

anxiety disorder, bipolar disorder, and attention deficit

disorder.    (Tr. at 18.)   The ALJ found that plaintiff’s

medically determinable impairments significantly limited

claimant’s ability to perform basic work activities.     (Id.)

            At step three, the ALJ determined that plaintiff did

not have an impairment or combination of impairments that meets

or medically equals Medical Listing 12.04 (depressive, bipolar

and related disorders), Medical Listing 12.06 (anxiety and

compulsive disorders), and Medical Listing 12.11

(neurodevelopmental disorders).     (Id. at 18.)   Specifically, the

criteria set forth in paragraph B of Medical Listings were not

                                  10
satisfied because the ALJ found that plaintiff had moderate (not

marked) limitations in understanding, remembering, or applying

information; interacting with others; concentrating, persisting,

or maintaining pace; or adapting or managing themselves.   (Id.

at 18-19.)   In making this determination, the ALJ referenced

progress notes by Paul Agnelli, MD, staff psychiatrist (Exhibit

B4F), Dr. Agnelli’s medical source statement (Exhibit B5F),

hospital records and progress notes from South Nassau

Communities Hospital and Rehab (Exhibits B14F and B15F),

progress notes from South Nassau Medical Health Counseling

Center (Exhibit B6F), and a psychiatric evaluation by Kathleen

Acer, PH.D. (Exhibit B8F).   (Id. at 18-19.)   Additionally, the

ALJ found that the criteria set forth in paragraph C of the

Medical Listing were not satisfied based on the evidence in the

record.   (Id. at 19.)

           At step four, the ALJ determined that plaintiff had

the residual function capacity (“RFC”) to perform a full range

of work at all exertional levels but some limited nonexertional

limitations: “occasional exposure to moving mechanical parts;

occasional operate [sic] a motor vehicle; occasional exposure to

unprotected heights; able to perform routine and repetitive

tasks; able to work in a low stress job, defined as having only

occasional decision-making required and only occasional changes

in the work setting; no interaction with the public; and only

                                11
occasional interaction with co-workers and supervisors.”        (Id.

at 21-23.)

           The ALJ compared plaintiff’s testimony to plaintiff’s

medical records.   (Id. at 20-28.)     The ALJ concluded that

although plaintiff’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms,

plaintiff’s statements concerning the intensity, persistence,

and limiting effects of these symptoms were not entirely

consistent with the medical evidence and other evidence in the

record.   (Id. at 20.)   The ALJ further determined that plaintiff

was unable to perform any past relevant work as a dental

assistant and home health aide.    (Id.)

           At step five, the ALJ found that, based on plaintiff’s

age, education, work experience, and residual functional

capacity, there are jobs that exist in significant numbers in

the national economy that plaintiff can perform (20 C.F.R.

404.1569, 404.1569(a), 416.969, and 416.969(a).       (Id. at 29).

The vocational expert testified that plaintiff would be able to

perform the requirements of representative occupations such as

order picker, packager, folder, and nut driver.       (Id. at 30.)

Thus, the ALJ concluded that plaintiff was not disabled within

the meaning of the Act, since March 10, 2015, through the date

of the ALJ’s November 26, 2018 decision.      (Id.)



                                  12
    II.   The ALJ Erred in Assessing the Opinions of Dr. Agnelli
          and Ms. Fabio

            In general, “an ALJ should defer to ‘to the views of

the physician who has engaged in the primary treatment of the

claimant.’”      Cichocki v. Astrue, 534 F. App’x 71, 74 (2d Cir.

2013) (quoting Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d

Cir. 2003)). 1    “However, ‘[a] treating physician’s statement that

the claimant is disabled cannot itself be determinative.’”              Id.

(quoting Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)).

“Rather, ‘a treating source’s opinion on the issue(s) of the

nature and severity of [a claimant’s] impairment(s)’ will be

given ‘controlling weight’ if the opinion is ‘well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in [the claimant’s] case record.’”           Id.   (quoting 20

C.F.R. § 404.1527(c)(2)).

            “An ‘ALJ who refuses to accord controlling weight to

the medical opinion of a treating physician must consider

various factors to determine how much weight to give to the

opinion,’ including: ‘(i) the frequency of examination and the


1      The Commissioner has revised its rules to eliminate the treating
physician rule, and ALJs are now to weigh all medical evaluations, regardless
of their sources, based on how well supported they are and their consistency
with the remainder of the record. See 20 C.F.R. §§ 404.1520b; 416.920c.
Claims filed before March 27, 2017, however, are still subject to the
treating physician rule, see id. § 404.1527(c)(2), and the Court accordingly
applies the rule to this case, as plaintiff filed her claim on February 24,
2016. See, e.g., Conetta v. Berryhill, 365 F. Supp. 3d 383, 395 n.5 (S.D.N.Y.
2019).

                                     13
length, nature and extent of the treatment relationship; (ii)

the evidence in support of the treating physician’s opinion;

(iii) the consistency of the opinion with the record as a whole;

(iv) whether the opinion is from a specialist; and (v) other

factors brought to the Social Security Administration’s

attention that tend to support or contradict the opinion.’”      Id.

(quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

“The ALJ must then ‘comprehensively set forth his reasons for

the weight assigned to a treating physician’s opinion.’”     Id.

(quoting Burgess, 537 F.3d at 129).   The regulations also

require that the ALJ “always give good reasons” in determining

the weight assigned to the treating source’s opinion.    See 20

C.F.R. § 416.927(c)(2); see also Schaal v. Apfel, 134 F.3d 496,

503 (2d Cir. 1998).   The ALJ is not required to cite each factor

explicitly in his decision, but must ensure he applies the

substance of the rule.   Halloran, 362 F.3d at 32.

       a. The Medical Opinion of Dr. Agnelli

          Plaintiff contends that her mental impairments are

severe and the ALJ did not accord the appropriate weight to Dr.

Agnelli’s medical opinion.   (Pl. Mem. at 8-15.)   Dr. Angelli

opined that plaintiff had “extreme limitations in maintaining

concentration, pace and attention for extended periods of at

least two hours, performing complex, repetitive, or varied

tasks, marked deterioration in personal habits, ability to

                                14
perform activities within a schedule, maintain regular

attendance, be punctual, understand, carryout, and remember

instructions, respond to customary work pressures, respond

appropriately to changes in work setting, and use good judgment

on the job.”   (Id. at 27.)

           The ALJ chose to give “little weight” to the opinion

of Dr. Agnelli.   (Tr. at 27-28.)    The ALJ determined that “the

claimant’s limitations are not as severe as Dr. Agnelli opined.”

(Id.)   This conclusion is not corroborated by the medical

evidence in the administrative record and the ALJ simply recites

two occurrences when plaintiff took medication for her symptoms

and the medications appeared to have some beneficial impact.

(Id.)

          The ALJ failed to consider the Burgess factors, such as

the length, frequency, nature or extent of Dr. Agnelli’s

relationship with the plaintiff, or provide a persuasive

rationale supporting the weight given.    See Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008); Greek v. Colvin, 802 F.3d 370,

375 (2d Cir. 2015); Balodis v. Leavitt, 704 F. Supp. 2d 255, 268

(E.D.N.Y. 2010) (citing Risitano v. Comm'r of Soc. Sec., No. 06–

CV–2206(FB), 2007 WL 2319793, at *5 (E.D.N.Y. Aug. 9, 2007)

(remanding the case and directing the ALJ to “identify the

evidence [the ALJ] did decide to rely on and thoroughly explain

... the reasons for his decision” if the ALJ did not intend to

                                15
rely on the opinions of plaintiff’s treating physicians);

Torregrosa v. Barnhart, No. CV–03–5275(FB), 2004 WL 1905371, at

*6 (E.D.N.Y. Aug. 27, 2004) (remanding because “(1) there is a

reasonable basis to doubt whether the ALJ applied the correct

legal standard in weighing the opinions of [the treating

physicians], and (2) the ALJ failed to give good reasons for the

weight, or lack thereof, given to those opinions”).)

Accordingly, remand is warranted because the ALJ did not any

provide “good reasons” for giving the treating physician’s

opinions less weight.   Further, the ALJ’s failure to take into

account the length of the treatment relationship and frequency

of the examination, and thereby any “evidence supporting its

satisfaction, is of heightened importance” where the claimed

impairments include: “depression, bipolar disorder, panic

disorder, and generalized anxiety disorder,” as is the case

here.   Abate v. Comm’r, 18-CV-2040 (JS), 2020 WL 2113322, at 4

(E.D.N.Y. May 4, 2020) (internal citations omitted).

           Moreover, the ALJ did not explain why it credited the

findings of Dr. Acer, a consultive examiner, over those of Dr.

Agnelli, plaintiff’s treating physician.   It is well established

that the ALJs should not rely on a consultive examiner’s

opinions after a single examination over a treating physician.

See Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990).   The ALJ

failed to explain why Dr. Acer’s opinion is “consistent” with

                                16
the evidence on the record, while Dr. Agnelli’s is not.     (Tr. at

25-27.)   Moreover, an inconsistency between the opinion of a

treating physician and that of a consultative examiner “is not

sufficient, on its own, to reject the opinion of the treating

physician.”    Cammy v. Colvin, No. 12-CV-5810, 2015 WL 6029187,

at *14 (E.D.N.Y. Oct. 15, 2015) (quoting Donnelly v. Comm’r of

Soc. Sec., 49 F. Supp. 3d 289, 305 (E.D.N.Y. 2014)).     Dr.

Agnelli has considerably more insight into plaintiff’s symptoms

and related limitations from his years-long treating

relationship with plaintiff than Dr. Acer does from a one-time

examination.   And, although Dr. Acer did report that plaintiff

could “follow and understand simple instructions and direction”

(Tr. at 25), Dr. Agnelli’s opinion is not inconsistent with this

finding, given that Dr. Agnelli also found that plaintiff had

“intact judgment and insight.”    (Stip. at 8.)   The ALJ simply

concluded that Dr. Agnelli’s opinion was not consistent with the

evidence without providing good reasons.

          Accordingly, because the evidence that purportedly

contradicted Dr. Agnelli’s opinion was neither substantial nor

properly characterized, Dr. Agnelli’s opinion should have been

accorded controlling weight.    On remand, the ALJ is directed to

accord controlling weight to Dr. Agnelli’s opinion and explain

in detail the factors required by the Second Circuit in Halloran

or Burgess as discussed supra.

                                 17
         b. The Opinion of Ms. Fabio

           Plaintiff contends that the ALJ failed to accord the

appropriate weight to Ms. Fabio’s medical opinion.      Although Ms.

Fabio is a social worker and not a physician, she had an ongoing

treatment relationship with plaintiff during the relevant time

frame.   (Tr. at 657.)   Ms. Fabio treated plaintiff from December

2013 through June 2017.   (Id.)   Given the length and extent of

treatment, Ms. Fabio’s opinion should be considered.      See Emsak

v. Colvin, No. 13-CV-3030, 2015 U.S. Dist. LEXIS 108926, at 14

(E.D.N.Y. Aug. 18, 2015) (finding that the social worker’s

opinion should be considered when the social worker has an

ongoing treatment relationship).       Here, however the ALJ provided

little explanation as to why she gave Ms. Fabio’s opinion

“little weight.”   (Tr. at 27–28.)

           Though the ALJ has the discretion to discount a social

worker’s opinion, he or she must explain that decision, which

the ALJ failed to do in this case.      See Canales v. Commissioner

of Social Sec., 698 F.Supp.2d 335, 344 (E.D.N.Y.2010); accord

SSR 06–03p, 2006 WL 2329939, at 2–3 (Soc. Sec. Admin. Aug. 9,

2006) (“[M]edical sources ... such as ... licensed clinical

social workers [ ] have increasingly assumed a greater

percentage of the treatment and evaluation functions previously

handled primarily by physicians and psychologists.      Opinions

from these medical sources ... are important and should be

                                  18
evaluated on key issues such as impairment severity and

functional effects, along with the other relevant evidence in

the file.”).    The ALJ discounts Ms. Fabio’s opinions and

concludes that the opinion is accorded little weight because “it

is inconsistent with the evidence as a whole.”     (Tr. at 27.)

Notably, however, Ms. Fabio’s opinion is consistent with that of

Dr. Agnelli.    Therefore, the ALJ erred by failing to weigh every

medical opinion, as required by 20 C.F.R. § 416.927(c).

                             CONCLUSION

          Federal regulations explicitly authorize a court, when

reviewing decisions of the SSA, to order further proceedings

when appropriate.    “The court shall have power to enter, upon

the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”    42 U.S.C. § 405(g).   Remand is

warranted where “there are gaps in the administrative record or

the ALJ has applied an improper legal standard.”     Rosa v.

Callahan, 168 F.3d 72, 82–83 (2d Cir. 1999) (quoting Pratts, 94

F.3d 34, 39) (internal quotation marks omitted).     Remand is

particularly appropriate where further findings or explanation

will clarify the rationale for the ALJ’s decision.     Pratts, 94

F.3d at 39.    If, however, the record before the court provides

“persuasive proof of disability and a remand for further

                                 19
evidentiary proceedings would serve no purpose,” the court may

reverse and remand solely for the calculation and payment of

benefits.    See, e.g., Parker v. Harris, 626 F.2d 225, 235 (2d

Cir. 1980); Kane v. Astrue, 942 F. Supp. 2d 301, 314 (E.D.N.Y.

2013).

            For the reasons previously set forth, the court grants

plaintiff’s motion for judgment on the pleadings; denies

defendant’s cross-motion for judgment on the pleadings; and

remands this case for further proceedings consistent with this

Memorandum and Order.    The Clerk of Court is respectfully

directed to close this case and enter judgment in favor of

plaintiff.    SO ORDERED.

DATED:      May 31, 2021
            Brooklyn, New York
                                      ________//s//________________
                                      HON. KIYO A. MATSUMOTO
                                      United States District Judge




                                 20
